19-01029-mew       Doc 40     Filed 12/05/19    Entered 12/05/19 13:26:00          Main Document
                                               Pg 1 of 3
                                               250 WEST 55TH STREET        MORRISON & FOERSTER LLP

  MORRISON            I FOERSTER               NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                           BRUSSELS, DENVER, HONG KONG,
                                                                           LONDON, LOS ANGELES, NEW YORK,
                                               TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                               FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                           SINGAPORE, TOKYO, WASHINGTON, D.C.
                                               WWW.MOFO.COM




 December 5, 2019                                                         Writer’s Direct Contact
                                                                          +1 (212) 468.8238
                                                                          JHaims@mofo.com



 Via Email (wiles.chambers@nysb.uscourts.gov) and ECF


 The Honorable Michael E. Wiles
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green
 New York, NY 10004-1408

 Re:      Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No. 19-
          01029 (MEW))

 Dear Judge Wiles:

 We represent Defendants and Third-Party Plaintiffs Seyfarth Shaw, LLP and Ralph Berman
 (collectively, “Seyfarth”) in the above-captioned adversary proceeding (the “Action”). We
 submit this letter to respectfully request a conference with the Court concerning two discovery
 disputes between Seyfarth and Plaintiff Blue Dog at 399 Inc. (“Blue Dog”). Consistent with
 Local Rule 7007-1(a), the parties have made a good faith effort to resolve the disputes but it is
 evident that we have reached an impasse.

       1. Subpoena to Weinberg Zareh Malkin Price LLP

 The first discovery dispute concerns the third-party subpoena for documents and testimony,
 dated October 21, 2019 (the “Subpoena”), served by Seyfarth on Weinberg Zareh Malkin Price
 LLP (“WZMP”). (See Ex. A-1.) By letter dated November 18, 2019, counsel for Blue Dog
 lodged blanket objections to the Subpoena in its entirety, claiming, among other things, that
 testimony and documents from WZMP are protected from disclosure by the attorney-client
 privilege and work product doctrine. (See Ex. A-3.) Seyfarth and Blue Dog also participated in
 a telephonic meet-and-confer on the same day to discuss this issue but did not reach agreement.
 WZMP never responded to the Subpoena, which was returnable on November 21, 2019.
 Seyfarth assumes that Blue Dog has directed WZMP not to respond.

 On November 27, 2019, Seyfarth responded by letter to Blue Dog’s objections. (See Ex. A-4.)
 As discussed in more detail in the letter (which Blue Dog still has not responded to as of the date
 hereof), Blue Dog’s position is untenable for several reasons. First, the Subpoena seeks non-


 ny-1814890
19-01029-mew          Doc 40       Filed 12/05/19      Entered 12/05/19 13:26:00               Main Document
                                                      Pg 2 of 3
     MORRISON            I FOERSTER

 Hon. Michael Wiles
 December 5, 2019
 Page Two

 privileged discovery, such as discovery on the circumstances of WZMP’s representation of Blue
 Dog and Omid Zareh’s qualifications and experience. Second, to the extent the Subpoena seeks
 any discovery that would otherwise be subject to the attorney-client privilege, Blue Dog has
 waived that privilege because Blue Dog has itself put at issue its subsequent counsel WZMP’s
 trial strategy in the Landlord Action and the ultimate settlement negotiated on Blue Dog’s behalf
 by WZMP. (See Am. Adv. Compl. ¶¶ 42-48 (“The inability to call expert witnesses left Blue
 Dog with insurmountable difficulties of proof at the upcoming scheduled trial. . . . These experts
 were necessary to prove elements of Blue Dog’s claims at trial . . . . [B]ecause of Seyfarth’s
 negligence, Blue Dog was left to face the prospect of a trial in which it would be unable to meet
 its evidentiary burden of proof as to both liability and damages.”) and ¶ 56 (“[Blue Dog’s] new
 counsel were able to negotiate a settlement in the Landlord Action . . . .”).) Third, to the extent
 the Subpoena seeks discovery regarding the February 2017 mediation before Judge Garrity, Blue
 Dog has waived confidentiality by making public the details of the mediation and repeatedly
 relying on facts from that mediation to support its claims in the Landlord Action and in the spat
 of adversary complaints it has filed against Seyfarth. There is no valid basis for Blue Dog to
 prevent WZMP from testifying or producing any documents, privileged or non-privileged.1 The
 mere fact that WZMP is a law firm does not shield it from discovery.

     2. Discovery from Blue Dog

 The second discovery dispute concerns Blue Dog’s responses and objections to Seyfarth’s first
 requests for admission (“RFAs”), first requests for production (“RFPs”), and first set of
 interrogatories (the “Interrogatories”). (See Ex. B-1.) Among other things, Blue Dog has failed
 to provide responses on multiple RFAs and Interrogatories and has categorically refused to
 produce documents in response to 15 of Seyfarth’s RFPs—including requests for documents
 concerning Robert Powell and D&D Funding. Seyfarth first raised these deficiencies with Blue
 Dog by letter dated October 30, 2019. (See Ex. B-2.) Since that time, the parties have
 exchanged multiple email correspondences and participated in a telephonic meet-and-confer on
 November 18, 2019 in an effort to reach a resolution. (See Ex. B-3) While Blue Dog agreed on
 November 13, 2019 to supplement and revise its responses to the RFAs and RFPs (but which it
 has not done yet as of the date hereof), it has steadfastly refused to produce documents
 responsive to the 15 RFPs, including on the basis of attorney-client privilege, without any valid
 reason to do so. (See id.)

 In light of the parties’ lengthy back-and-forth attempts to resolve these discovery disputes and
 the fast-approaching February 10, 2020 deadline for the close of fact discovery, Seyfarth


 1
  Seyfarth is cognizant of the protections of the attorney-client privilege. However, we have made clear to Blue
 Dog’s counsel that Seyfarth does not seek attorney-client privileged materials between WZMP and Blue Dog that
 are not at issue in this Action, such as any privileged materials in connection with WZMP’s representation of Blue
 Dog in other matters.


 ny-1814890
19-01029-mew      Doc 40     Filed 12/05/19    Entered 12/05/19 13:26:00        Main Document
                                              Pg 3 of 3
   MORRISON           I   FOERSTER



 Hon. Michael Wiles
 December 5, 2019
 Page Three

 respectfull y requests a conference with this Court, which may be either in-person or by
 telephone.




 cc: All Counsel in the Case (via ECF)




 ny- 1814890
